 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Johnsbury Trucking Co., Inc.andHerman EricksenandLocal478, International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of AmericaLocal 478, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandHerman EricksenandSt. Johnsbury Trucking Co., Inc.Cases Nos. 22-CA-5 (for-merly 2-CA-5126) and 22-CB-8 (formerly 2-CB-1838). April 28,1958DECISION AND ORDEROn February 19, 1957, Trial Examiner David London issued hisIntermediate Report in this consolidated proceeding, finding that theRespondents had engaged in some, but not in others, of the unfairlabor practices alleged in the complaints, and recommending that theyceaseand desist therefrom and take certain affirmative action as setforth in the copy of the Intermediate Report attached hereto.Healso recommended that the complaint be dismissed in part.There-after, the General Counsel filed exceptions, and a brief in supportthereof.Respondent Union filed a brief in answer to the exceptionsand the General Counsel filed a reply brief thereto.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings,2 conclusions, and recommendations sof the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :i Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act,as amended, the Board has delegated its powers in connection with the case to a three-member panel[Chairman Leedom andMembers Beanand Jenkins].2 Having found that the contract provision is not unlawful, we agree with the TrialExaminer that it is unnecessary to decide whether the single incident of discriminationremaining in the case is also violativeof Section 8 (a) (2). The Boarddoes not generallyfind that asingle violation of Section8 (a) (3) constitutes, without more, a violationof Section 8 (a) (2).8 Before theclose of the hearing, the parties restored Herman Ericksen to number 4positionon the seniority list.As the Board was not a party to the settlementamong theparties, it is not limitedthereby.N. L. R. B.v.Hekman Furniture Company,207 F. 2d561, 562(C. A. 6);N. L. R.B. v. Spitzer Motor Sales,Inc.,211 F.2d 235 (C. A. 2). Thediscontinuance of the unlawful conduct does not divest the Board of jurisdiction to issuean order to ensure against possible future violations of the same character and to requirethatEricksen be made whole for the discrimination against him.SeeN. L.R. B. v. BellAircraftCorporation,206 F. 2d 235,238 (C.A. 2) ;N. L.R. B. v. George W. Reed,206F. 2d 184,191 (C. A. 9).120 NLRB No. 85. ST. JOHNSBURY TRUCKING CO., INC.637A. The Respondent, St. Johnsbury Trucking Co., Inc., its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in the Respondent Union, or in anyother labor organization of its employees, by refusing employment toany of its employees, or by down-grading the seniority of any of itsemployees, pursuant to the request of the Union, or by discriminatingagainst them in any manner in regard to their hire or tenure of em-ployment or any term or condition of employment, except to the extentpermitted by Section 8 (a) (3) of the Act.(b) Interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Restore Herman Ericksen on the seniority list of employees atitsNewark terminal at his rightful position, no lower than number 4,and grant him all the rights pertaining to that position which hewould now be enjoying if it were not for the discrimination againsthim.(b)Post at its terminal at Newark, New Jersey, copies of thenotice attached hereto marked "Appendix A." 4 Copies of said notice,to be furnished by the Regional Director for the Twenty-second Re-gion, shall, after being duly signed by an authorized representative ofthe Company, be posted by it immediately upon receipt thereof andmaintained by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Company to insure that said notices are not altered, defaced, orcovered by any other material.(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back pay dueand the rights of employees under the terms of this Order.(d)Notify the Regional Director for the Twenty-second Regionin writing, within ten (10) days from the date of this Order, whatsteps it has taken to comply herewith.* In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be sui stituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Respondent, Local 478, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, its officers,representatives, agents, successors, and assigns, shall:1.Cease and desist from :(a)Causing or attempting to cause Respondent Company to dis-criminate against Herman Ericksen in violation of Section 8 (a) (3)of the Act.(b) In any other manner restraining or coercing the Company'semployees in the exercise of the rights guaranteed by Section 7 of theAct, except to the extent permitted by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Give its approval to the restoration of Herman Ericksen at hisrightful position on the seniority list of the Company's employees atitsNewark terminal, no lower than number 4 thereon.(b)Post at its business offices and meeting halls in Newark, NewJersey, copies of the notice attached hereto marked "Appendix B." 5Copies of the notice, to be furnished by the Regional Director for theTwenty-second Region, shall be posted by the Respondent Union im-mediately upon their receipt, after being duly signed by an officialrepresentative of the Union.When posted, they shall be maintainedby it for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by said Unionto insure that these notices are not altered, defaced, or covered by anyother material.(c)Mail copies of the said notice to the Regional Director for theTwenty-second Region, for posting at Respondent Company's Newarkoffices and terminal, in places where notices to drivers are customarilyposted.Copies of the notice, to be furnished by the Regional Directorfor the Twenty-second Region, shall be returned forthwith to the Re-gional Director after they have been signed by an official representativeof the Union, for such posting.(d)Notify the Regional Director for the Twenty-second Regionin writing, within ten (10) days from the date of this Order, whatsteps it has taken to comply herewith.C. The Respondent Company and the Respondent Union shalljointly and severally take the following action which the Board findswill effectuate the policies of ' the Act :Make whole Herman Ericksen for any loss of pay he may have suf-fered by reason of the discrimination against him in the manner setforth in the section of the Intermediate Report entitled "The Remedy."5 Seefootnote 4,supra. ST. JOHNSBURY TRUCKING CO., INC.639IT IS FURTHER ORDERED that the allegations of the complaint that theCompany violated Section 8 (a) (2) of the Act be, and hereby are,dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT encourage membership in, or activities in behalfof,Local 478, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or in behalf ofany other labor organization of our employees, by discriminatingin any manner in regard to hire, tenure, or any term or conditionof employment.WE WILL offer to Herman Ericksen immediate and full re-instatement to his former or substantially equivalent positionwithout prejudice to his seniority or other rights previously en-joyed by him, and make him whole for any loss of,earnings as aresult of the discrimination against him.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, toform labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through repre-sentative of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from engaging in any or all suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment in conformity with Section 8 (a) (3)of the Act.,All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization except tothe extent above stated.ST. JJOHNSBURY TRUCKINGCO.,INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,'and must not be altered, defaced, or covered by any other material. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 478, INTERNATIONAL BROTHERHOODOFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA AND TO ALL EMPLOYEES OF ST. JOHNSBURY TRUCKINGCO., INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause St. Johnsbury TruckingCo., Inc., its officers, agents, successors, or assigns, to discriminateagainst its employees within the meaning of Section 8 (a) (3)of the Act.WE WILL NOT in any other manner restrain or coerce employeesof the above Company in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent permitted by Section8 (a) (3) of the Act, as amended.WE WILL, jointly with St. Johnsbury Trucking Co., Inc., re-storeHerman Ericksen's name to his rightful position on theseniority list at its Newark terminal, and grant him all rightspertaining to that position.WE WILL make whole Herman Ericksen for any loss of pay hemay have suffered because of the discrimination against him.LOCAL 478, INTERNATIONAL BROTHERHOODOFTEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(R(,presentative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges, and an amended charge, filed by Herman Ericksen, the GeneralCounsel of the National Labor Relations Board, by the Regional Director for theSecond Region, issued an order consolidating the above-entitled cases, and a com-plaint, dated November 20, 1956, against St. Johnsbury Trucking Co., Inc., herein-after called the Company, and Local 478, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, herein called theUnion.The complaint alleges that on or about October 5, 1956, the Company and theUnion executed, and since then have maintained in effect and enforced, a collective-bargaining agreement relating to hire, tenure, terms, and conditions of employmentof the Company's employees at its Newark plant which agreement contains,inter alia,provisions which give and delegate to the Union final and exclusive control over theseniority ranking of the Company's employees and which seniority ranking deter-minesthe order of employment and layoff of said employees.The complaint also ST. JOHNSBURY TRUCKING CO., INC.641charges that on or about October 8, 1956, and since that date, the Union requiredand demanded that the Company reduce the seniority ranking of Herman Ericksenfrom 4th place to 15th place on the seniority list pursuant to the provisions of theaforementioned agreement because said Ericksen refrained from assisting the Unionand from engaging in other concerted activities for the purposes of collective bargain-ing or other mutual aid or protection.The complaint further alleges that since onor about October 8, 1956, the Company failed and refused to continue the employ-ment of Ericksen in accordance with his previous seniority ranking, and refusedthereafter to reinstate or reemploy him, because he had refrained from assisting theUnion and fromengagingin other union activities.By the complaint, the GeneralCounsel concludes that the conduct of the Company aforementioned was violativeof Section 8 (a) (1), (2), and (3) of the Act, and that of the Union as violativeof Section 8 (b) (1) (A) and 8 (b) (2) of the Act.The charges and amended charge, order of consolidation, the complaint, andnotice of hearing were duly served upon all the parties thereto. Both Respondentsdenied thecommissionof any conduct violative of the Act.Pursuantto notice,a hearing was held at New York, New York, on various dates between December20, 1956, and February 1, 1957, before the Trial Examiner duly designated to con-duct the hearing.The General Counsel and the Union appeared throughcounsel,the Charging Party appeared in person, and the Company by its district manager andterminalmanager.Full opportunity to be heard,to examine and cross-examinewitness, and to produce evidence was affordedall parties.Upon the entire record in thecase,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSt. Johnsbury Trucking Co., Inc., is engaged in the business of providing trans-portation and related services and maintains a terminal at Newark, New Jersey.During the past year, its gross revenue exceeded $1,000,000 of which in excess of$100,000 was derived from its interstate operations between and among the Statesof New Jersey, Massachusetts, Vermont, and other States.The Company concedes,and I find, that it is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 478, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL-CIO, the Union herein, is a labor organization withinthe meaningof Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESIn or about March 1956, the Company and the Union entered into a collective-bargaining agreement covering the Company's truckdrivers and other employeeswhich agreement,as subsequently amended, was made effective until August 31,1958.The agreement contains a valid union-security agreement and the followingrelevant provisions concerning seniority:Section 5: Seniority.(a) Seniority-according to job classification-shall prevail at all times.(b) The employer shall compile a Seniority List from the regular payrollrecords, subject to the approval of the Union.Herman Ericksen has been employed by the Company since January 1952 as atruck-trailer driver out of its Newark terminal.In accordance with a collective-bargaining agreement between the Company and the Union,drivers receive theirwork assignments every morning in the order of their respective standing on theseniority list.On September 1, 1956,while Ericksen was a member of the Unionin good standing,a strike occurred at the Newark terminal causing a complete cessa-tion of operations until the morning of the following October 8.At the time of thestrike,Ericksen had achieved the number 4 position on the seniority roster.Though drivers normally commenced work between 7 and 8 a.m., Ericksen re-ported for work on the morning of October 8 at about 6:30. At approximately 6:55,Devlin,theUnion's shop steward,after talking with Peter Gallo, the Company'sterminal manager,told Ericksen that he had been placed at the bottom of the senioritylist under instruction from MiltonLiss,the Union's president,because he had notperformed enough picketing duty during the strike.After all of approximately 15drivers left with their trucks that morning,Ericksen went to Gallo and asked why,483142-59-vol.120-42 642DECISIONSOF NATIONALLABOR RELATIONS BOARDin view of his number 4 position on the list, he had not been put to work.Galloanswered that he had been informed by Devlin that Ericksen had been relegated tothe bottom of the seniority list.Gallo stated that he did not think the Union couldso dispose of Ericksen's seniority and that as far as he, Gallo,was concerned,Erick-sen "was number 4 man." He added, however, that he could do nothing about thematter because of "union orders."Though Gallo had authority to assign work,Ericksen received no assignment.Ericksen asked Gallo whether he could go to theUnion and see Liss, and Gallo gave his approval. Ericksen waited until shortly afterthe last driver left the terminal and went to see Liss.Liss told him that he had been placed at the bottom of the seniority list to"punish"him because he had not"done enough picket duty during the strike."Lissalso told him that the foregoing neglect of duty would be brought to the attention ofthe Union's executive board.Ericksen vainly reported,for work"a couple of times"thereafter until about October 19, when he received a telegram from Gallo askinghim "to come in." Though the two men talked,Ericksen was not returned to work.The testimony of Gallo,and Joseph Cirnigliaro,the assistant terminal manager,and the Company's letter to the Board dated November 26, 1956, which served as itsanswer to the complaint herein,are to the effect that on and after October 8 Ericksenfailed to make himself"available for work."This appears to be the only defensepresented by the Company to the charge that it discriminated against Ericksen asalleged in the complaint.I find no credible evidence in the record to support thatdefense.On the contrary, I find that Ericksen presented himself to work early onthe morning of October 8, and on several occasions thereafter,and that he was deniedemployment by the Company pursuant to instructions from the Union, which in turnwere prompted by Ericksen's alleged failure to perform satisfactory picket duty dur-ing the strike which ended on October 7. By that conduct, the Company interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act, and discriminated in regard to the hire and tenure of employ-ment and other terms and conditions of employment of its employees,all in violationof Section 8 (a) (1) and(3) of the Act.Radio Officers' Union v. N. L.R. B., 347U. S. 17.1By requiring and demanding since October 8,1956,that the Company re-duce Ericksen's seniority rating because he had not allegedly engaged in sufficientpicket duty, the Union restrained and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act and thereby violated Section 8 (b) (1) (A) of theAct.By causing the Company to discriminate against Ericksen,the Union violatedSection 8(b) (2) of the Act.There remains for consideration the allegations of the complaint that by executingand maintaining in effect,since October 5, 1956,the agreement containing the sen-iority provision heretofore quoted,the Company granted to the Union"final andexclusive control over the seniority ranking of the Company's employees"The Gen-eral Counsel contends that by incorporating that provision in the contract the Com-pany violated Section 8(a) (1), (2), and(3), and the Union violated Section 8 (b)(1) (A) and 8 (b) (2) of the Act. As support for that contention, the GeneralCounsel relies onPacific Intermountain Express Company,107 NLRB 837, enfd. asmod. 225 F. 2d 343 (C. A. 8).In that case, however, the contract provided that "[a]ny controversy over the sen-iority standing of any employee...shall be referred to the Unionfor settlement."The Board, with court approval, concluded that by that grant of authority, the "Com-pany delegated to the Respondent Unioncomplete controlover the determination ofseniority;and seniority,in turn,was made the determinative factor in the assignmentof jobs and making layoffs. Thus the Company in effect delegated to the Unioncom-plete authorityin both instances to determine work assignments and reductions inforce."(Emphasis supplied. ]Other cases 2 in which similar findings of violationwere entered also involved agreements couched in almost the identical language bywhich the Union was given complete control over the determination of seniority inPacificIntermountain.' I find it unnecessary to determine whether the foregoing conduct by the Company wasalso violative of Section 8 (a) (2) of the Act as alleged in the complaint. I refrain fromdoing so,not only because of the doubts I entertain whether this isolated act of assist-ance isof the character proscribed by that section, but also because, assuming that a vio-lation of Section 8 (a) (2) were found, the remedy for that violation would be nobroader or more extensive than that hereafter prescribed for the violation of Section 8(a) (1) which I have already found.2MinneapolisStar and Tribune Company,1Q9 NLRB 727 ,Chief Freight Lines Com-pany,111 NLRB 22;Kenosha Auto Ti ansport Corporation,113 NLRB 643. ST. JOHNSBURY TRUCKING CO., INC.643In the agreement before me, however,there was no such abdication by the Em-ployer.Here, the only provision in the contract which is under attack directed theCompany to "compile a seniority list from[its] regular payroll records, subject tothe approval of the Union."Such a provision,however,does not "delegate to theRespondent Union complete control over the determination of seniority"which wascondemned inPacific Intermountain.Here, if the Union did not approve of the sen-iority list prepared by the Company,the Union was not given authority to settle thedispute as it was inPacific Intermountainand the cases which followed that decision.Here, the contract provides that if the Union did not approve of the seniority listsprepared by the Company, either party could invoke the arbitration machinery pro-vided by section 17 of the contract.By that section,the parties agreed that"[s]houldany dispute arise between...the employer and the Union...concerninganyterm or condition of employment,or otherwise,the representatives of the employerand the representatives of the Union shall attempt to adjust the controversy betweenthemselves.In the event they are unable to adjust the same, the dispute shallwithin two(2) days after the request of either party,be submitted to arbitration to theNew Jersey State Board of Mediation,Newark,New Jersey[the arbitrationauthority]whose decision shall be final and binding upon the parties hereto.Thedisputes referred to herein shall include but shall not be limited to disputes con-cerning the discharge of an employee." [Emphasis supplied.]It thus appears that if the Company and the Union are unable to resolve theirdifferences with respect to the seniority list, the dispute is to be decided by theState Board of Mediation,and not by the Union.Accordingly I cannot conclude,as the complaint alleges, that the contract under consideration gave to the Union"final and exclusive control over the seniority ranking of [the Company's]employees,which seniority ranking determines the order of employment and layoff of saidemployees."Itwill, therefore,be recommended that the allegations of the com-plaint charging that the Company and the Union violated theAct byincorporatingin their contract and maintaining in effect the provisions concerningsenioritypresently under consideration be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondents'activities,set forth in section III,above,occurring in connectionwith the Company's operations,described in section I, above,have a close,intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, Ishall recommend that each of them cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act 3The respective Respondents having discriminated against and caused the dis-crimination against Herman Ericksen at all times since October 8, 1956,1 recom-mend that they immediately restore him on the seniority list for the Newarkterminal at his rightful position thereon,no lower than number 4,with all rightsattached thereto.It is also recommended that the Company and the Union,jointlyand severally,make him whole for any loss of pay he may have suffered by reasonof the discrimination against him by payment to him of a sum of money equal tothat which he normally would have earned as wages had he been-occupying saidfourth position on the list from October 8, 1956, to the date when,pursuant to the8After a recess during the course of the hearing, counsel for the Union announced thatEricksen,the Company,and the Union had arrived at a settlement of the proceeding.Under their agreement Ericksen was to be returned to work on the following morning"with, his full seniority as number 4 . . . as if he were never out of employment," andthat Ericksen would "not seek or accept back pay from either of the parties." The Gen-eral Counsel however,did not give his consent to the proposed settlement because of therefusal by the Company and the Union to incorporate in the notice customarily requiredto be posted by the parties a provision that Ericksen be "made whole for any discrim-ination that may have been caused him " Counsel for the Union then announced that itwould not further participate in the hearing because, in his opinion,the Union had "a set-tlement whether the Board has or not."The hearing was thereafter resumed withoutthe presence of counsel or representative of either the Company or the Union.Underthe circumstances, and the record as it presently exists, I see no reason for prescribingany remedy other than that which the Board has uniformly and consistently invoked toremedy unfair labor practices of the type found herein. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommendations herein contained, Respondents shall restore him to his rightful'position,less his net earnings during said period.Back pay is to be computed ona quarterly basis in the manner established by the Board in F.W.WoolworthCompany,90 NLRB 289. As provided in theWoolworthcase, I recommend fur-ther that Respondent Company make available to the Board,upon request,payrolland other records, in order to facilitate the checking of the amount of back pay due.Upon the basis of the foregoing- findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.St. Johnsbury Trucking Co., Inc.,is engaged in commerce within the meaningof Section 2 (6) and(7) of the Act.2.Local 478,International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL-CIO,is a labor organization within the meaningof the Act.3.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act,the Company has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) ofthe Act.4.By discriminating in regard to the hire and tenure of employment and otherterms and conditions of employment of Herman Ericksen,the Company has engagedin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.5.By attempting to cause and causing the Company to discriminate againstHerman Ericksen,and thus to commit an unfair labor practice within the meaningof Section 8 (a) (3) of theAct, theUnion has engaged in unfair labor practices.within the meaning of Section 8 (b) (2) ofthe Act.6.By restraining and coercing employees in the exercise of the rights guaranteedin Section7 of the Act,the Union has engaged in unfair labor practices withinthe meaning of Section8 (b) (1) (A) of the Act.7.Theunfair labor practices herein found are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.8.The collective-bargaining agreement between the Company and the Uniondoes not give and delegate to the Union final and exclusive control over theseniority ranking of the Company's employees,or the final and exclusive right toadetermine the order of employment of the Company's employees.9.The Company has not engaged in unfair labor practices within the meaningof Section 8 (a) (2) of the Act.[Recommendations omitted from publication.]Allis-ChalmersManufacturingCompanyandInternational"Union,United Automobile,Aircraft and Agricultural Imple-ment Workers of America,AFL-CIO.Case No. 6-CA-11493.April 28, 1958DECISION AND ORDEROn January 23, 1958, Trial Examiner Charles L. Ferguson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report with a supporting brief.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with1The Respondent's request for oral argument is hereby denied as,in our opinion, therecord, exceptions,and brief adequately present the issues and positions of the parties.120 NLRB No. 86.